DETAILED ACTION
This office action is in response to the amendment filed under AFCP 2.0 on April 7, 2021. Claims 1, 4, 6-16, 21-23 and 25-27 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alex Szypa on April 20, 2021.
The application has been amended as follows: 
In the claims:

6. (Currently Amended) The tool as recited in claim 1, wherein the handle and the head comprise plastic, and the first pad comprises a second material different from plastic.
Claim 6, previously depended from canceled claim 5 and now has been amended to properly depend from claim 1 thereby placing the application in better condition for allowance. 
Allowable Subject Matter
Claims 1, 4, 6-16, 21-23 and 25-27 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a gas engine tool. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a head configured to be completely received in the slot, a handle directly extending from an upper surface of the head, and wherein a first extension portion defines a first side surface extending from a first groove to the upper surface, a second extension portion defines a second side surface extending from a second groove to the upper surface, and the first and second extension portions are configured to provide a downward force on the first and second pads as the head is moved within the slot in an axial direction relative to a centerline of the gas turbine engine (as in claims 1 and 21), nor renders obvious of; inserting a tool into a slot in a gas engine, wherein said slot is elongated in an axial direction with respect to an engine central longitudinal axis..., a head configured to be received on the slot..., and the moving includes applying a downward force on the head, such that a first extension portion of the head above the first pad compresses the first pad and a second extension portion of the head above the second pad compresses the second pad, and moving the tool along the slot in the axial direction (as in claim 10), together in combination with the rest of the limitations of the independent claims.
cited by applicant). Frigo, Jr. discloses a tool capable of being used in a slot in a gas turbine engine (Column 7, Lines 15-22) comprising: a head (at 10 or at 46) configured/capable of being received in the slot; a first cylindrical pad (12) having a circular cross section along its length (note; under a first interpretation, the circular cross section is formed from the entire element (12) because it is defined as being “oblong” in shape and the term “oblong” is defined according to www.dictionary.com as being; “elongated, usually from the square or circular form” and because groove (30) is U-shaped, the oblong shape of element (12) would be formed from an elongated circular form because an elongated rectangular form would not fit within the U-shaped groove (30). Note; under a second interpretation the circular cross section is formed at upper and/or lower portions (see figure below) of element (12) because these portions are rounded thereby meeting the definition of the term “circular” which according to www.dictionary.com is defined as being; “round”) and providing a first curved outward facing surface (Figure 3) and removably bonded (at 36, Figure 4) to the head with an adhesive (Column 5, Lines 39-42); and a second cylindrical pad (12’) having a circular cross section along its length (similar to the first pad previously discussed above) and providing a second curved outward facing surface (Figure 3) and removably bonded to the head with an adhesive (Column 5, Lines 39-42) and disposed opposite from the first pad (Figure 4), but lacks, a head configured to be completely received in the slot, a handle directly extending from an upper surface of the head (note; this reference could not be modified to include a handle directly extending from an upper surface of the head because it destroy the intended purpose of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723